Citation Nr: 0808129	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Rolando E. Castillo, Attorney


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel



INTRODUCTION

The veteran served during World War II with service in the 
Commonwealth Army of the Philippines, from December 1941 to 
June 1942.  The veteran was a prisoner of war from May 1942 
to June 12, 1942.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied reopening a 
claim for service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The appellant's claim of service connection for the cause 
of the veteran's death was denied by the Board in January 
1989.  

2.  Since the January 1989 denial by the Board, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.


CONCLUSION OF LAW

The Board's January 1989 decision is final, and the evidence 
received since the Board's January 1989 decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in this case, the appellant initially applied 
for service connection in May 1947. The claim was denied in 
October 1951 on the basis that the veteran's death was not 
shown by the evidence of record to be due to service.  Since 
October 1951, the appellant has repeatedly applied for 
benefits from the VA.  Board denials were issued in 1955 and 
in 1967.  

In the most recent instance, the appellant filed a claim for 
benefits with the agency of original jurisdiction in January 
1988.  After the AOJ denied the claim in February 1988, the 
appellant appealed to the Board, which also denied the 
appellant's claim in January 1989 on the basis that no new 
factual basis was presented warranting an allowance of 
service connection for the cause of the veteran's death.  In 
reaching its determination, the Board found that the evidence 
submitted after the prior determinations was cumulative and 
repetitive in nature and did not show that the veteran met 
his death during recognized active duty including captivity 
as a prisoner of war, or that he later died as a consequence 
of service or due to enemy activities.  The Board's 
determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The appellant has filed multiple motions for 
reconsideration which have been denied by the Board.  An 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) was dismissed.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the appellant filed her claim to reopen in April 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

Section 5108 provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, a 
claim for benefits that is denied by the Board cannot be 
reopened unless it meets the criteria set forth by 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41.  Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

For service connection for cause of death to occur, the 
veteran must, generally, be shown to have died while on 
active duty or as a result of injuries or disease incurred 
while on active duty.  See 38 C.F.R. § 3.312. 

The Board has carefully considered the evidence of record and 
finds that the evidence is not new and material.

At the time of the Board's prior decision, the evidence 
included a document from the service department indicating 
that the veteran entered service in December 1941, was a 
prisoner of war from May 1942 to June 12, 1942, and, on June 
13, 1942, the veteran left camp without authority.  It was 
noted that he had neither been seen nor accounted for since 
leaving camp.  Specifically, the service department found 
that the veteran was a civilian at the time of his presumed 
demise in October 1944.  Also in the file were certifications 
from the Philippine Government alleging that the veteran died 
on May 6, 1942.  Additionally, the appellant had submitted 
affidavits from individuals indicating that the veteran was 
removed from a Japanese prisoner-of-war camp for breaking 
camp discipline and was not seen since, that he was bayoneted 
to death by Japanese prisoner-of-war camp guards, and that he 
was shot to death by Japanese prisoner-of-war camp guards.  

Since the January 1989 Board decision, the appellant has 
submitted additional certifications from the Philippine 
Government, indicating that the veteran died in May 1942.  
The appellant has also submitted statements in which she 
indicates that the veteran died in October 1944, and an 
affidavit, signed by two individuals, indicating that the 
veteran was killed by "enemies of the state."  

The certifications from the Philippine Government are not 
new, as they are substantially the same as earlier evidence 
submitted by the appellant.  Further, they do not serve to 
change the service department's findings, which, as discussed 
above, are binding on the Board.  See Duro.

The statements and affidavits from the appellant, as well as 
the affidavit from the two other individuals are all new.  
However, this evidence is not material.  Although this 
evidence describes different circumstances regarding the 
veteran's demise, the service department has determined that 
the veteran left camp without authority on June 13, 1942 and 
was presumed to have died, while not on active duty, in 
October 1944.  The statements and affidavits by the appellant 
are consistent with the service department's determination 
regarding the time of the veteran's demise, but do not serve 
to alter the service department's determination that the 
veteran was not on active duty when he died.  The evidence 
does not show that his death was caused by a disease or 
injury incurred while on active duty.  38 C.F.R. § 3.312.  
Further, as previously noted, the Board is bound by the 
determinations of the service department when determining the 
veteran's service.  See 38 C.F.R. §§  3.40, 3.41; Duro.  
Accordingly, the newly-received evidence fails to relate to 
an unestablished fact necessary to substantiate the claim and 
it is not so significant that it raises a reasonable 
possibility of substantiating the claim.

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1100.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  

VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).

The Board finds that the VCAA notice requirements have been 
satisfied based on the RO's May 2004 and January 2005 
letters.  VA informed the appellant that in order to 
substantiate a claim for service connection for the cause of 
the veteran's death, the evidence needed to show the cause of 
the veteran's death was incurred in service, related to 
service, or that any service-connected disability caused or 
contributed to cause the veteran's demise.  VA also requested 
that the appellant submit any evidence in her possession.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  The January 
2005 letter clearly explained what new and material evidence 
was, and also explained that the previous evidence did not 
show that the veteran's death was causally related to 
military service.  Although this letter was provided to the 
appellant after the initial adjudication of her claim, she 
has not been prejudiced as her claim was subsequently 
adjudicated in multiple supplemental statements of the case.

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In this case, the Board finds that 
no error in this regard is present.  Prior to the veteran's 
demise, service connection had not been established for any 
disability, and in any event, the record shows that the 
appellant has had a meaningful opportunity to participate in 
the adjudicatory process.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  The appellant was sent a letter compliant with 
Dingess in March 2007.  Although her claim has not been 
subsequently readjudicated, since no new and material 
evidence has been presented and the claim is being denied, 
any such questions regarding notice are moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has 
submitted several statements and an affidavit in an effort to 
support her claim.  Although VA did not obtain a medical 
opinion in connection with the appellant's claim, the Board 
finds that VA was not under an obligation to obtain a medical 
opinion.  The appellant has not submitted new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


